 

 

 

 

 

 

ORDER ~ l

3
4
_5
6
7 UNITED STATES DISTRICT CoURT
8 WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
9
1() SECURlTIES AND EXCHANGE CASE NO. ClS-l350JLR
COMMISSION, »
11 THIRTEENTH ORDER
, plaintiff REGARDING FEE
12 V. _ APPLICATIONS
13 PATH AMERICA, LLC, et al.,
14 Defendants and
15 PoTALA SHoRELINE, LLC, er al.,
16 Relief Defendants.
17 t ,
' 18 Before the court are four quarterly fee applications: (l) the thirteenth interim fee
1 t application of Receiver Michael A. Grassmueck (“the Receiver”) for $9,157.00 in fees
9 - t
2 and $374.21 in costs (Dl<t. # 67 3); (2) the thirteenth interim fee application of the
0 _
l Receiver’s. general counsel, Allen Matkins Lecl< Gamble l\/lallory & Natsis, LLP (“Allen
2
l\/[atkins”), for $97,816.05 in fees and $7,98l .51 in costs (Dl<t. # 672); (3) the thirteenth
22

 

 

interim fee application of Financial Forensics, the Receiver’s forensic accountant, for
$2,997.00 in fees (Dl<t. # 674); and (4) the tenth interim fee application of Peterson
Sullivan LLP, tax accountants for the Receiver, for $3,122.7 5 in fees and $210.40 in
costs (Dl<t. # 67 5). As described belovv, the court GRANTS the fee applications of the
Receiver, Allen Matkins, Financial Forensics, and Peterson Sullivan (Dl<t. -## 67 2-75).
The Receiver’s counsel filed all of the foregoing motions on February 26, 2019,
and properly noted them for the court’s consideration on March 15,' 2019. (See id.) Any
opposition to the motions Was due no later than Monday, March 11, 2019.' See Local

Rules W.D. Wash. LCR 7 (d)(3) (“Any opposition papers shall be filed and served no

 

 

 

l 1() later than the Monday before the noting date.”). No party filed an opposition to any of
ll the motions (See generally Dl<t.)
12 The court fmds that (1) the fees and costs requested in each of the fee applications
13 listed above are reasonable and necessary,' (2) the notice of the fee applications vvas
14 appropriate, (3) the fee applications are made in accordance vvith the C)rder Appointing
15 Receiver (see OAR (Dkt. # 88)1111 55-59), and (4) the services provided Were of
16 substantial benefit to the Receivership Estate. Each of the foregoing applicants seeks a
17 distribution of only 80% of the approved fees and costs at this time. (See id. 11 58
18 (“Quarterly Fee Applications may be subject to a holdback in the amount of 2()%. of the
19 amount of fees and expenses for each application filed With the Court.”j; see also Dkt.
20 # 672 at 2; Dl<t. # 673 at 2; Dl<t. # 674 at 4; Dl<t. # 675 at 4.)
21 //
22 //

ORDER - 2

 

 

Accordingly, the court GRANTS the fee applications (Dl<t. ## 672-75) and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

2 APPROVES on an interim basis the following application amounts for the period of

3 October l, 2018, through December 31, 2018:

4 Applicant: Fees: Costs: Total Allowed:

5 Receiver l\/[ichael A. $9,157.()0 $374.21 $9,531.21

Grassmuecl<

6 Allen Matkins $97,816.05 $7,981.51 $105,797.56

7 Financial Forensics $2,997.00 $00.00 1 $2,997.0()

8 Perers@n suiiivan s3,122.75 s210.40 s3,333.15

9 .
10 Finally, the court AUTHORIZES the Receiver to disburse the following
11 percentages of the foregoing approved fees and costs at this time:
1 (l) The court AUTHORIZES the Receiver to disburse $7,624.97 to the
' 2
1 Receiver, Wliich is 80% of the approved fees and costs;

3
14 (2) The court AUTHORIZES the Receiver to disburse $84,638.05 to Allen
1 Matl<ins, Which is 80% of the approved fees and costs;

5
16 (3) The court AUTHORIZES the Receiver to disburse $2,397.6() to Financial
17 Forensics, Which is 80% of the approved fees and costs; and
18 (4) The court AUTHORIZES the Receiver to disburse $2,666.52 to Peterson
1 Sullivan, vvhich is 80% of the approved fees and costs.

9 w /‘”'"~~~»~,

:‘ ,-“ "““~.., .
oath this M day Of March, 2019. < \ “'““' ~
20
\ Q
21 R` \r…\.. /`--~ /
JAMES L ROBART

22 United St tes District Judge

ORDER - 3

 

 

